UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21803 THE CAMPBELL MULTI-STRATEGY TRUST (Exact name of the registrant as specified in charter) 2850 Quarry Lake Drive Baltimore, Maryland 21209 (Address of principle executive offices) (Zip code) Stephen C. Roussin Campbell & Company Investment Adviser LLC 2850 Quarry Lake Drive Baltimore, Maryland 21209 (name and address for agent for service) Registrant’s telephone number including area code: (800) 698-7235 Date of fiscal year end: December 31, 2011 Date of reporting period: September 30, 2011 Item 1. Schedule of Investments (Unaudited) THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) INVESTMENT SECURITIES Shares Value ($) % of Net Asset Value Common Stocks (United States) Consumer Discretionary Aaron Inc 0.04% American Greetings Corp Cl A 0.01% ANN Inc * 0.06% Autozone Inc * 0.57% Brinker International Inc 0.09% Cablevision System Corp 0.07% CEC Entertainment Inc 0.02% Crocs Inc * 0.01% CTC Media Inc 0.14% Deckers Outdoor Corp * 52 0.00% Devry Inc 0.12% Dillards Inc Cl A 0.09% Directv Group Inc Cl A * 0.11% Finish Line Inc Cl A 0.03% Foot Locker Inc 0.01% Genesco Inc * 91 0.00% Guess Inc 0.00% Hanesbrands* 0.02% Hibbett Sporting Goods Inc * 0.00% Iconix Brand Group Inc * 0.10% Irobot Corp * 99 0.00% John Wiley & Sons Inc Cl A 0.04% Johnson Controls Inc 0.10% Liberty Media Corp C Inter A * 0.05% Madden Steven Ltd * 0.02% Mens Wearhouse Inc 0.04% Netflix Inc * 0.16% News Corp Cl A 0.04% Nike Inc Cl B 0.17% NVR Inc * 72 0.03% Penn National Gaming Inc 0.02% Penske Automotive Group Inc 0.01% Pinnacle Entertainment * 0.11% Polaris Industries Inc 0.06% Pool Corp 0.03% Priceline Com Inc * 0.07% See Accompanying Notes to Financial Statements. 2 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Red Robin Gourmet Burgers Inc * 0.17% Scientific Games Corp Cl A * 0.00% Shutterfly Inc * 0.07% Sothebys Cl A 0.02% Tempur-Pedic 0.15% Tiffany & Co 0.14% Time Warner 0.03% Time Warner Inc 0.07% Toll Brothers Inc * 0.12% Viacom Inc Cl B 0.28% Virgin Media Inc 0.05% Walt Disney Company 0.01% Warnaco Group Inc * 0.03% Wynn Resorts Ltd 0.41% Total Consumer Discretionary 3.99% Consumer Staples Andersons Inc 0.05% Avon Products Inc 0.01% B & G Foods Inc New Class A 0.06% Bunge Ltd 0.07% Church & Dwight Co.Inc. 0.22% Coca Cola Co 0.18% Constellation Brands Inc Cl A * 0.11% Corn Products International Inc 0.41% Darling International Inc * 0.03% Energizer Holdings Inc * 0.04% Estee Lauder Companies Inc Cl A 0.33% Green Mountain Coffee Roasters * 0.12% Hain Celestial Group Inc * 0.05% Hansen Nat Corp * 0.19% Herbalife Ltd 0.09% Hormel Foods Corp 0.14% Nu Skin Enterprises Inc Cl A 0.09% Procter & Gamble Co 0.31% Reynolds Amern Inc 0.33% Safeway Inc 0.11% Smithfield Foods Inc * 0.04% Sysco Corp 0.20% Winn-Dixie Stores * 0.02% Total Consumer Staples 3.20% Energy Apache Corp 0.26% See Accompanying Notes to Financial Statements. 3 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Baker Hughes Inc 0.23% Basic Energy Services Inc * 0.08% Berry Pete Co Cl A 0.12% Carbo Ceramics Inc 0.10% Halliburton Co 0.22% Helmerich & Payne Inc 0.18% Hollyfrontier Corp 0.15% National-Oilwell Varco Inc 0.16% Patterson-Uti Energy Inc 0.10% Peabody Energy Corp 0.06% Pioneer Drilling Co * 0.10% Plains Exploration & Production * 0.11% Schlumberger 0.18% Total Energy 2.05% Financials American Cap Strategies Ltd 0.39% American Financial Group Inc Ohio 0.05% AON Corp 0.01% Ares Capital Corp 0.00% Aspen Insurance Holdings Ltd 0.20% Astoria Financial Corp 0.09% Brown & Brown Inc 0.03% Capital One Financial Corp 0.03% Cash America International Inc 0.07% City National Corp CA 0.14% Commerce Bancshares Inc 0.01% Discover Financial Services 0.05% Dollar Financial Corp * 0.01% Ezcorp Inc * 0.15% First Cash Financial Services * 0.12% First Midwest Bancorp Inc 0.03% Firstmerit Corp 1 0.00% Franklin Resources Inc. 0.03% Glacier Bancorp Inc 0.00% Hartford Financial Services Group Inc 0.02% Investment Technology Group I * 0.04% Leucadia National Corp 0.13% Loews Corp 0.18% Markel Corp * 0.08% Price T Rowe Group Inc 0.04% Principal Financial Group Inc 0.02% Prosperity Bancshares Inc 0.03% Prudential Financial Inc 0.04% See Accompanying Notes to Financial Statements. 4 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Reinsurance Group Inc Cl A 0.13% Signature Bank* 0.20% SVB Financial Group * 0.18% TD Ameritrade Holdings Corp 0.08% Torchmark Corp 0.02% Waddell & Reed Financial Inc Cl A 0.02% White Mountains Insurance Group 0.22% Total Financials 2.84% Health Care Alexion Pharmaceuticals Inc * 0.13% Amerigroup Corp * 0.22% Ariad Pharmaceuticals Inc * 0.06% Bard C R Inc 0.37% Becton Dickinson & Co 0.13% Bio-Rad Laboratories Inc Cl A * 0.01% Covance Inc * 0.07% Cubist Pharmaceuticals Inc * 0.31% Davita Inc * 0.25% Express Scripts Inc * 0.69% Forest Laboratories Inc. * 0.18% Gen-Probe Inc * 0.01% Healthsouth Corp * 0.05% Humana Inc 0.08% Illumina Inc * 0.08% Jazz Pharmaceuticals Inc * 0.03% Kindred Healthcare Inc * 0.08% Magellan Health Services Inc * 0.10% McKesson Corp 0.23% Medicis Pharmaceutical Corp Cl A 0.14% Mylan Inc 0.13% Myriad Genetics Inc * 0.04% NPS Pharmaceuticals Inc * 0.04% Omnicare Inc 0.04% Owens & Minor Inc 0.03% Parexel International Corp * 0.01% Perkinelmer Inc 0.04% Pfizer Inc 0.02% Pharmaceutical Products 0.13% PSS World Medical Inc * 0.02% Questcor Pharmaceuticals Inc * 0.05% Salix Pharmaceuticals * 0.05% St Jude Medical Inc 0.41% Stryker Corp 0.03% See Accompanying Notes to Financial Statements. 5 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Techne Corp 0.15% Teleflex Inc 0.02% Thermo Fisher Corp * 0.02% Varian Med Systems Inc * 0.08% Watson Pharmaceuticals Inc * 0.34% Wellcare Health Plans Inc * 0.02% Zoll Medical Corp * 0.02% Total Health Care 4.91% Industrials A.O.Smith Corp 0.05% Acuity Brands Inc 0.04% Aircastle Ltd 0.10% Alaska Air Group Inc * 0.10% Ametek Inc 0.08% Arkansas Best Corp 0.00% Avery Dennison Corp CA 0.03% Brinks Co 0.04% Carlisle Companies Inc 0.06% Ceradyne Inc * 0.01% Cintas Corp 0.16% Clean Harbors Inc * 0.10% Corporate Executive Brd Co 0.02% Covanta Holding Corpdelaware 0.05% CSX Corp 0.04% Deluxe Corp 0.03% Donaldson Inc 0.03% Dover Corp 0.26% Esterline Technologies Corp * 0.13% Graco Inc 0.04% Herman Miller Inc 0.08% Honeywell International Inc 0.01% Hunt J B Trans Services Inc 0.11% IDEX Corp 0.12% IHS Inc * 0.11% Joy Global Inc 0.15% Kansas City Southern * 43 0.00% KBR Inc 0.01% Kirby Corp * 0.09% Moog Inc Cl A * 0.03% Norfolk Southern Corp 0.12% Owens Corning Inc * 0.07% Pentair Inc 0.06% Ryder System Inc 0.01% See Accompanying Notes to Financial Statements. 6 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Shaw Group Inc * 0.18% Tetra Tech Inc * 0.09% Textron Inc 0.04% Transdigm Group Inc * 0.06% Tutor Perini Corp * 0.02% Union Pacific Corp 0.14% United Continental Holdings Inc * 0.22% United Technologies Corp 0.07% UTI Worldwide Inc 0.02% Watts Water Technologies Inc Cl A 0.02% Wesco International Inc * 0.06% Total Industrials 3.26% Information Technology Acme Packet * 0.06% Adobe Systems Inc * 0.07% Akamai Technologies Inc * 0.12% Altera Corp 0.51% Analog Devices Inc 0.06% Arris Group Inc * 0.03% Arrow Electrs Inc * 0.04% BMC Software Inc * 0.04% Broadcom Corp Cl A 0.10% Cabot Microelectronics Corp * 0.02% CACI International Inc Cl A* 0.04% Commvault Systems Inc * 0.09% Comtech Telecommunications Corp 0.01% Concur Technologies Inc * 0.04% Cypress Semiconductor Corp 0.04% Dell Inc * 0.03% Dolby Laboratories Inc Cl A * 0.00% Fair Isaac Corporation 0.05% Fairchild Semiconductor International * 0.08% Finisar Corp * 0.06% Form Factor Inc * 0.01% Hittite Microwave Corp * 0.04% Informatica Corp * 0.13% International Business Machs Corp 0.08% International Rectifier Corp * 0.16% Intersil Corp 0.03% IPG Photonics Corp* 0.16% Juniper Networks Inc * 0.01% Lexmark International Inc Cl A 0.05% Littelfuse Inc 0.02% See Accompanying Notes to Financial Statements. 7 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) LSI Corporation * 0.03% Mantech International Corp Cl A 0.03% Maximus Inc 0.01% Mentor Graphics Corp * 0.01% National Instruments Corp 0.01% Netapp Inc C * 0.06% Nvidia Corp * 0.06% Paychex Inc 0.21% Polycom Inc * 0.16% Rofin Sinar Technologies Inc * 0.04% Rovi Corporation * 0.13% Salesforce Inc * 0.03% Sapient Corporation * 0.05% Semiconductor Corp * 0.05% Silicon Graphics International Inc * 0.02% Skyworks Solutions Inc * 0.04% Solera Holdings Inc 0.15% Synchronoss Technologies Inc * 0.03% Tech Data Corp * 0.00% Teradyne Inc * 0.03% Texas Instruments Inc 0.19% Tibco Software Inc * 0.12% Trimble Navigation Ltd * 0.03% Verifone Systems Inc * 0.03% Vishay Intertechnlgyinc * 0.12% WebMD Health Corp * 0.14% Websense Inc * 0.03% Western Union Co 0.05% Wright Express Corp * 0.03% Zebra Technologies Corp Cl A * 0.09% Total Information Technology 4.16% Materials Albemarle Corp 0.15% Ball Corp 0.64% Celanese Corp Ser A 0.08% Cliffs Natural Resources Inc 0.03% Du Pont E I De Nemours & Co. 0.26% Freeport Mcmoran Copper & Gold 0.14% Hecla Mining Co * 0.04% Huntsman Corp 0.01% Kronos Worldwide Inc 0.04% LSB Industries Inc * 0.11% Rockwood Holdings Inc * 0.26% See Accompanying Notes to Financial Statements. 8 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Total Materials 1.76% Telecommunication Services AT&T Inc 0.19% NII Holdings Inc * 0.12% Total Telecommunication Services 0.31% Utilities AES Corp * 0.05% Alliant Energy Corp 0.28% Black Hills Corp 0.02% Centerpoint Energy Inc 0.13% Cleco Corp 0.18% El Paso Electric Co 0.19% IdaCorp Inc 0.13% National Fuel Gas Co 0.04% New Jersey Resources Corp 0.13% NV Energy Inc 0.15% OGE Energy Corp 0.08% Pinnacle West Capital Corp 0.12% PNM Resources Inc 0.13% Portland General Electric Co 0.11% South Jersey Industries Inc 0.02% Southwest Gas Corp 0.05% UGI Corp 0.09% Total Utilities 1.90% Total Common Stocks (United States) (cost - $39,403,770) 28.38% Shares Value ($) % of Net Asset Value Common Stocks (Non-United States) Bermuda Financials Arch Capital Group Ltd * 0.10% Endurance Specialty 0.06% Partnerre Ltd 0.08% Total Financials 0.24% Brazil Utilities See Accompanying Notes to Financial Statements. 9 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Centrais Eletricas Brasileiras Adr 0.01% Cia Energetica De Minas Gerais Adr 0.32% Cia Saneamento Basico Do Estad Adr * 0.23% Total Utilities 0.56% Canada Consumer Discretionary Tim Hortons Inc 0.07% Total Consumer Discretionary 0.07% Energy Baytex Energy Tr 0.02% Nexen Inc 0.15% Precision Drilling Corp * 0.12% Talisman Energy Inc 0.03% Total Energy 0.32% Financials Brookfield Asset Management Inc Cl A Ltd Vt 0.05% Brookfield Properties Corp 0.34% Total Financials 0.39% Industrials Canadian National Railway 0.01% Total Industrials 0.01% Information Technology Open Text Corp * 0.23% Total Information Technology 0.23% Materials Aurico Gold Inc* 0.01% Eldorado Gold 0.04% Silver Standard Resources* 0.09% Silver Wheaton Corp 0.04% Teck Resources Ltd 0.04% Total Materials 0.22% Telecommunication Services Rogers Cl-B Nvtg 0.07% Telus Corporation Non-Vtg 0.42% Total Telecommunication Services 0.49% See Accompanying Notes to Financial Statements. 10 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Total Canada 1.73% Chile Materials Sociedad Quimica Y Minera De C Adr 0.04% Total Materials 0.04% Denmark Health Care Novo-Nordisk Adr 0.03% Total Health Care 0.03% Great Britain Consumer Staples Diageo Plc Adr 0.09% Total Consumer Staples 0.09% Information Technology ARM Holdings Plc Cambridge Adr 0.06% Total Information Technology 0.06% Total Great Britain 0.15% Ireland Financials Willis Group Holdings Plc 0.36% Total Financials 0.36% Health Care Elan Corp Plc Adr * 0.06% Warner Chilcott Plc * 0.06% Total Health Care 0.12% Industrials Ingersoll-Rand Company Ltd 0.03% Total Industrials 0.03% Information Technology Accenture Plc 0.16% Total Information Technology 0.16% See Accompanying Notes to Financial Statements. 11 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Total Ireland 0.67% Israel Information Technology Check Point Software Technologies * 0.03% Ezchip Semiconductor Ltd* 89 0.00% Nice Systems Ltd Adr * 0.04% Total Information Technology 0.07% Japan Consumer Discretionary Abc Mart 0.05% Aisan Industry 0.02% Alpen 0.01% Arnest One 0.03% Asics 0.31% Benesse Holdings 0.04% Bridgestone 0.09% Chiyoda 0.00% Cyber Agent 87 0.18% Daido Metal 0.05% F-Tech 0.01% Fast Retailing 0.11% Fuji Heavy Industrial 0.10% Fujitsu General 0.09% GEO 1 0.00% Gulliver 20 0.00% Gunze 0.00% H2O Retailing Corp 0.04% Honda Motor Adr 0.19% Honda Motor Co 0.02% Izumi 0.00% Jupiter Telecom 51 0.04% K's Holdings 0.01% Kayaba Industries 0.09% Musashi Seimitsu 0.02% Namco Bandai Holding 0.03% Nifco 0.01% Nikon 0.08% Nissin Kogyo 0.03% Nitori Hd 0.05% Onward Holdings 0.06% Oriental Land 0.07% Parco 0.03% See Accompanying Notes to Financial Statements. 12 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Plenus 0.01% Resorttrust 0.00% Roland 0.00% Round One 0.02% S'Tomo Rubber Industrial 0.00% Sega Sammy Holdings 0.08% Sekisui Chemical 0.06% Shimachu 0.04% Shimano 0.00% Showa 0.01% Take & Give Needs 7 0.00% Tamron 0.09% Token Corp 0.01% Tomy 0.04% Toridoll 0.00% Toyota Industries 0.01% Unipres 0.01% United Arrows Ltd 0.04% Yamaha Motor 0.11% Total Consumer Discretionary 2.39% Consumer Staples Ajinomoto Co 0.05% Ariake Japan 0.01% Dr Ci Labo 6 0.03% Itoham Foods 0.01% Japan Tobacco 79 0.31% Mandom 0.00% Mikuni Coca-Cola 0.00% Mitsui Sugar 0.02% Nichirei 0.02% NPN Flour Mills 0.00% Sakata Seed 0.00% Sapporo Holdings 0.21% Seven & I Holdings 0.05% Shiseido 0.04% Sugi Holdings Co Ltd 0.02% Sundrug 0.00% Toyo Suisan 0.04% UNY 0.07% Yakult Honsha 0.04% Total Consumer Staples 0.92% See Accompanying Notes to Financial Statements. 13 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Energy Idemitsu Kosan 0.04% Inpex Corporation 29 0.14% San-Ai Oil 0.00% Toyo Kanetsu 0.02% Total Energy 0.20% Financials 77 Bank 0.06% Aeon Credit 0.13% Aomori Bk 0.01% Aozora Bank 0.10% Bank Of Kyoto 0.09% Bank Of Saga 0.00% Bank Of Yokohama 0.12% Century Tokyo Leasing 0.01% Chugoku Bank 0.01% Daiwa House Industry 0.02% Goldcrest 0.00% Gunma Bank 0.01% Hitachi Capital 0.00% Hokuhoku 0.02% Hyakugo Bank 0.01% IBJ Leasing 0.01% Joyo Bank 0.01% Juroku Bank 0.01% Keiyo Bank 0.02% Mitsub UFJ Financial 0.13% Mitsubishi UFJ Lease & Finance 0.03% Musashino Bank 0.01% Nishi Nippon City Bank 0.03% Nomura Real Estate 0.05% NTT Urban Development 66 0.04% Orix 0.16% Promise 0.24% Resona Holdings 0.10% San-In Godo Bank 0.02% Sapporo Hokuyo 0.04% SMFG 0.11% Sumitomo Mitsui Trust 0.19% Sumitomo Re 10 0.00% Sumitomo Realty 0.12% T&D Holdings 0.09% Tochigi Bank 0.01% Tokyu Land 0.08% See Accompanying Notes to Financial Statements. 14 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Yamanashi Chuo Bank 0.01% Total Financials 2.10% Health Care Asahi Intecc 0.03% Dainip Sumit Pharma 0.01% Eiken Chemical 0.00% Eisai 0.38% Hitachi Medical 0.02% Mitsubishi Tanabe Pharmaceutical Corp 0.01% Mochida Pharmaceutical 0.02% Nichi Iko Pharmaceutical 0.00% Nihon Kohden 0.16% Olympus 0.02% Shionogi 0.19% Ship Helthcare 0.05% Sysmex Corp 0.08% Toho Holdings 0.01% Towa Pharmaceutical 0.08% Tsumura 0.00% Total Health Care 1.06% Industrials Aeon Delight 0.04% Aica Kogyo 0.01% Asahi Diamond Ind 0.18% Chiyoda 0.12% Cosel 0.01% Duskin 0.01% East Japan Railway 0.18% Fanuc 0.23% Fujikura 0.06% Furukawa Electric 0.24% Hisaka Works 0.04% JGC 0.15% Kamigumi 0.12% Kawasaki Kisen 0.08% Keihin Electric Express Railway 0.13% Keio Electric Railway 0.07% Keisei Electric Railway 0.05% Kintetsu World Express 0.04% M'Bishi Electric 0.13% Maeda 0.05% Makino Milling 0.17% See Accompanying Notes to Financial Statements. 15 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Makita 0.02% Matsuda Sangyo 0.01% Meidensha 0.01% Meitec 0.03% Minebea 0.06% Mitsubishi 0.02% Mitsui 0.09% Mitsui Matsushima 0.01% Mitsui-Soko 0.01% Mori Seiki 0.06% Nabtesco 0.15% NEC Networks 0.00% Nichias 0.01% Nichiha 0.01% Nihon M&A Center 8 0.03% Nippon Express 0.03% Nippon Road 0.00% Nippon Sheet Glass 0.10% Nippon Steel Trading 0.00% Nippon Thompson 0.01% Nissin Electric 0.11% Nitta 0.03% Noritz 0.03% NS United Kaiun 0.01% NTN 0.05% Obayashi 0.06% Odakyu Railway 0.04% Oiles 0.02% Okuma Corp 0.17% OSG 0.07% OYO 0.01% Sankyu 0.00% Sanwa Holdings Corp 0.01% Sanyo Denki 0.00% Secom 0.13% Shimizu 0.22% Sinfonia Technologies 0.08% Sohgo Security 0.00% Sumitomo 0.11% Sumitomo Electric Industrial 0.25% Sumitomo Ware-H 0.00% Taihei Dengyo 0.01% THK 0.14% Tobu Railway 0.06% See Accompanying Notes to Financial Statements. 16 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Toshiba Machine 0.18% West Japan Railway 0.10% Total Industrials 4.66% Information Technology Advantest 0.19% Brother Industries 0.02% Canon Electronics 0.02% Capcom 0.05% Citizen Holdings 0.02% Dena 0.19% Denki Kogyo 0.00% Digital Arts 13 0.01% Faith 0.01% Fuji Soft 0.00% Geomatec 0.00% GMO 0.03% Hitachi Ltd Adr 0.03% Hokuriku Elec Industrial 0.01% Ines 0.00% Japan Digital Lab 0.00% Keyence 0.06% KOA 0.00% Konami 0.04% Meiko Electronics 0.02% Melco Holdings 0.00% Murata Manufacturing 0.28% Net One Systems 6 0.01% Nichicon 0.16% Nippon Ceramic 0.01% Nippon Chemi-Con 0.03% NSD 0.00% Oracle 0.22% Osaki Electric 0.03% Roland Dg Corp 0.00% So-Net Entertainment 20 0.06% Star Micronics 0.03% Sumco 0.18% Taiyo Yuden 0.08% TDK 0.23% TKC 0.00% Trend 0.04% Yamatake 0.04% Yaskawa Electric 0.14% See Accompanying Notes to Financial Statements. 17 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Total Information Technology 2.24% Materials Asahi Kasei 0.42% Chugoku Paints 0.04% Daido Steel 0.00% Fuji Seal 0.02% Kureha 0.00% Lintec 0.12% M'Bishi Steel Manufacturing 0.01% Mbishi Materials 0.13% Mitsubishi Chemical Holdings 0.00% Mitsui Chemicals 0.02% Mitsui Mining and Smelting 0.12% Nihon Parkerizing 0.03% Nippon Paper 0.01% Nippon Shokubai 0.01% Nippon Soda 0.03% Nissan Chemical Industrial 0.00% Nittetsu Mining 0.01% NPN Chemical Industrial 0.00% NPN Chutetsukan 0.00% NPN Light Metal 0.05% Osaka Steel 0.00% S'Tomo Metal Manufacturing Co 0.02% S'Tomo Seika Chemical 0.01% Sakata Inx 0.01% Sanyo Chemical Industrial 0.01% Sumitomo Bakelite 0.07% Tenma 0.00% Toagosei 0.04% Tokai Carbon 0.03% Tokuyama 0.25% Topy Industries 0.06% Toray Industries 0.09% Tosoh 0.24% Toyo Ink Sc Holdings 0.02% Toyo Kohan 0.00% Total Materials 1.87% Telecommunication Services KDDI 51 0.27% Total Telecommunication Services 0.27% See Accompanying Notes to Financial Statements. 18 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Utilities Chubu Ele 0.01% Okinawa Electric 0.00% Osaka Gas 0.31% Toho Gas 0.04% Tokyo Gas 0.26% Total Utilities 0.62% Total Japan 16.33% Mexico Consumer Staples Coca Cola Femsa Sab De Cv Adr 0.03% Total Consumer Staples 0.03% People's Republic Of China Consumer Discretionary Focus Media Holdings Ltd Adr* 0.08% Total Consumer Discretionary 0.08% Energy Yanzhou Coal Mining Co Ltd Adr 0.05% Total Energy 0.05% Information Technology Baidu Adr * 0.06% Sohu.com Inc * 0.07% Total Information Technology 0.13% Total People's Republic Of China 0.26% Philippines Telecommunication Services Philippine Long Dist Sp Adr 0.03% Total Telecommunication Services 0.03% Russia Materials Mechel OAO Adr 0.05% Total Materials 0.05% See Accompanying Notes to Financial Statements. 19 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) South Africa Materials Harmony Gold Mining Co Ltd Adr 0.14% Total Materials 0.14% South Korea Utilities Korea Electric Power (DTC) 0.02% Total Utilities 0.02% Sweden Information Technology Ericsson L M Tel Co Adr 0.01% Total Information Technology 0.01% Switzerland Materials Syngenta Ag Adr 0.03% Total Materials 0.03% Taiwan, Republic Of China Information Technology Taiwan Semiconductor Manufacturing Adr 0.20% Total Information Technology 0.20% Telecommunication Services Chunghwa Telecom Co Ltd Adr 0.38% Total Telecommunication Services 0.38% Total Taiwan, Republic Of China 0.58% Total Common Stocks (Non-United States) (cost - $28,102,425) 20.97% See Accompanying Notes to Financial Statements. 20 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) United States Government Securities** Maturity Face Value Maturity Date Description Value % of Net Asset Value 10/06/2011 U.S. Treasury Bills (cost, including accrued interest, - $10,999,988) 8.29% Total investment securities (cost - $78,506,183) 57.64% FUTURES CONTRACTS PURCHASED Sector Contract Expiration Exchange No. of Contracts Value % of Net Asset Value Agricultural Coffee Dec-11 NYCSCE 21 (0.23)% KC Hard Red Winter Wheat Dec-11 KCBOT 7 (0.02)% Lean Hogs Dec-11 CME 77 0.12% Live Cattle Dec-11 CME 53 0.05% Soybean Oil Dec-11 CBOT 28 (0.09)% Total agricultural (0.17)% Energy Heating Oil Oct-11 NYMEX 8 (0.02)% London Brent Crude Oct-11 IPE 16 (0.10)% London Gas Oil Nov-11 IPE 44 (0.05)% NY Gasoline RBOB Oct-11 NYMEX 29 (0.13)% Total energy (0.30)% Long-term interest rates See Accompanying Notes to Financial Statements. 21 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) 10 Year Japanese Government Bond Dec-11 TOKYO 50 (0.18)% 10 Year U.S. Treasury Notes Dec-11 CBOT 87 (0.03)% 5 Year U.S. Treasury Notes Dec-11 CBOT (0.09)% Australian 10 Year 6% Bond Dec-11 SFE 79 (0.06)% Australian 3 Year 6% Treasury Bond Dec-11 SFE (0.07)% Canadian 10-Year Govt Bond Dec-11 ME 86 0.07% Euro-BOBL (Medium Term Interest Rate) Dec-11 EUREX 72 (0.03)% Euro-Bund (Long Term Interest Rate) Dec-11 EUREX 41 (0.03)% Long Gilt Dec-11 LIFFE 58 (0.01)% US Bond Dec-11 CBOT 17 0.02% Total long-term interest rates (0.41)% Metals Gold Dec-11 NYMEX 16 (0.06)% Silver Dec-11 NYMEX 4 (0.02)% Synthetic Aluminum Dec-11 LME 49 (0.14)% Synthetic Copper Dec-11 LME 33 (0.85)% Synthetic Nickel Dec-11 LME 14 (0.13)% Synthetic Zinc Dec-11 LME 85 (0.43)% Total metals (1.63)% Short-term interest rates Australian Bank Bills Mar-12 SFE (0.02)% Canadian Bank Bill Mar-12 ME 4 0.00% Euribor (3 Month Interest Rate) Dec-12 LIFFE (0.02)% Euro-Schatz Future (Short Term Interest Rate) Dec-11 EUREX (0.04)% Eurodollar Sep-13 CME (0.13)% See Accompanying Notes to Financial Statements. 22 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Short Sterling Dec-12 LIFFE (0.05)% Total short-term interest rates (0.26)% Stock indicies NASDAQ 100 E-MINI Index Dec-11 CME 15 (0.01)% Mini SP 500 Index Dec-11 CME 97 (0.07)% Total stock indicies (0.08)% Net unrealized loss on futures contracts purchased (2.85)% FUTURES CONTRACTS SOLD Sector Contract Expiration Exchange No. of Contracts Value % of Net Asset Value Agricultural Corn Dec-11 CBOT 29 0.03% Cotton Dec-11 NYCE 19 0.00% Soybean Meal Dec-11 CBOT 52 0.14% Soybeans Nov-11 CBOT 22 0.04% Sugar #11 (World) Feb-12 NYCSCE 16 (0.01)% Wheat Dec-11 CBOT 52 0.13% Total agricultural 0.33% Energy Crude Oil Oct-11 NYMEX 17 0.03% Natural Gas Oct-11 NYMEX 0.24% Total energy 0.27% Metals High Grade Copper Dec-11 NYMEX 2 0.00% Synthetic Aluminum Dec-11 LME 88 0.26% See Accompanying Notes to Financial Statements. 23 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Synthetic Copper Dec-11 LME 54 1.41% Synthetic Nickel Dec-11 LME 28 0.39% Synthetic Zinc Dec-11 LME 0.63% Total metals 2.69% Stock indicies Amsterdam Exchange Index Future Oct-11 ENXTAM 22 (0.02)% FT-SE Index Dec-11 LIFFE 3 0.00% German Stock Index (Euro) Dec-11 EUREX 5 (0.01)% Hang Seng Index Oct-11 HKFE 61 0.12% Osaka Nikkei Dec-11 OSE 17 (0.02)% S&P Canada 60 Index Futures Dec-11 ME 4 (0.01)% SIMEX MSCI Taiwan Index Oct-11 SGX 93 (0.04)% SPI200 Index Dec-11 SFE 24 0.00% Total stock indicies 0.02% Net unrealized gain on futures contracts sold 3.31% Net unrealized gain on futures contracts 0.46% LONG FORWARD CURRENCY CONTRACTS Counterparty Maturity Date Amount Currency Value % of Net Asset Value RBS 12/21/2011 Australian Dollar (1.20)% RBS 12/21/2011 British Pound (0.01)% RBS 12/21/2011 Canadian Dollar (1.00)% RBS 12/21/2011 Euro (0.61)% RBS 12/21/2011 Japanese Yen 0.03% RBS 12/21/2011 Mexican Peso (0.08)% See Accompanying Notes to Financial Statements. 24 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) RBS 12/21/2011 New Zealand Dollar (1.02)% RBS 12/21/2011 Norwegian Krone (1.41)% RBS 12/21/2011 Singapore Dollar (3.22)% RBS 12/21/2011 South African Rand (0.46)% RBS 12/21/2011 Swedish Krona (0.42)% RBS 12/21/2011 Swiss Franc (0.49)% Net unrealized loss on long forward currency contracts (9.89)% SHORT FORWARD CURRENCY CONTRACTS Counterparty Maturity Date Amount Currency Value % of Net Asset Value RBS 12/21/2011 Australian Dollar 0.66% RBS 12/21/2011 British Pound 0.45% RBS 12/21/2011 Canadian Dollar 0.79% RBS 12/21/2011 Euro 1.36% RBS 12/21/2011 Japanese Yen 0.16% RBS 12/21/2011 Mexican Peso 0.31% RBS 12/21/2011 New Zealand Dollar 0.43% RBS 12/21/2011 Norwegian Krone 0.60% RBS 12/21/2011 Singapore Dollar 1.46% RBS 12/21/2011 South African Rand 0.30% RBS 12/21/2011 Swedish Krona 0.07% RBS 12/21/2011 Swiss Franc 0.34% Net unrealized gain on short forward currency contracts 6.93% Net unrealized loss on forward currency contracts (2.96)% See Accompanying Notes to Financial Statements. 25 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) INVESTMENT SECURITIES SOLD SHORT Shares Value ($) % of Net Asset Value Common Stocks (United States) Consumer Discretionary Aeropostale *** 0.05% American Axle & Manufacturing Holdings Inc 0.03% American Eagle Outfitters Inc 0.33% Brown Shoe Inc 0.02% Brunswick Corp 0.07% Cabela's Inc *** 0.02% Carmax Inc *** 0.10% Children's Place Retail Stores *** 0.33% Cooper Tire & Rubber Co 0.03% D.R. Horton Inc 0.07% Darden Restaurants Inc 0.02% Dineequity Inc 0.03% Dreamworks Animation Skg Inc Cl A *** 0.16% Gentex Corp 0.04% Goodyear Tire & Rubr Co *** 0.01% International Game Technology 0.03% Kohls Corp 0.57% Krispy Kreme Doughnuts Inc *** 0.03% Lamar Advertising Cocl A *** 0.03% Lifetime Fitness *** 0.09% National Cinemedia Inc 0.65% Nordstrom Inc 0.09% Orient-Exp Htls 0.02% Panera Bread Co Cl A *** 0.02% Pep Boys-Manny Moe & Jack 0.31% Pier 1 Imports Inc *** 0.04% Regis Corp 0.16% Ruby Tuesday Inc 0.01% Saks Inc *** 0.05% Scholastic Corp 0.01% Select Comfort Corp *** 0.02% Sonic Corp *** 0.03% Starwood Hotels & Resorts 0.03% Tenneco Inc *** 0.03% Thor Industries Inc 0.10% Trw Automotive Holdings Corp *** 0.00% See Accompanying Notes to Financial Statements. 26 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Urban Outfitters Inc *** 0.04% Vail Resorts Inc 0.07% WMS Industries Inc *** 0.05% Total Consumer Discretionary 3.79% Consumer Staples Campbell Soup 0.09% Central European Distr Corp *** 0.01% Chiquita Brands International Inc *** 0.02% Costco Wholesale Corp 0.25% Kimberly-Clark Corp 0.68% Treehouse Foods Inc *** 0.67% Tyson Foods Inc Cl A 0.07% Walgreen Co 0.07% Total Consumer Staples 1.86% Energy Alpha Natural Resources Inc A *** 0.02% Anadarko Pete Corp 0.09% Arch Coal Inc 0.08% Atwood Oceanics Inc *** 0.15% Brigham Exploration Company *** 0.04% Bristow Group Inc 0.04% Cameron International Corp Com *** 0.03% Carrizo Oil & Gas Inc *** 0.02% Chesapeake Energy Corp 0.07% Cimarex Energy Co 0.07% Comstock Resources Inc *** 0.05% Continental Resources Inc *** 0.08% Denbury Resources Holdings Inc *** 0.06% Dresser-Rand Group Inc *** 0.11% Dril-Quip Inc *** 0.02% Energen Corp 0.06% EOG Resources Inc 0.07% EQT Corp 0.11% Exxon Mobil Corp 0.15% FMC Technologies Inc *** 0.09% Georesources Inc *** 0.05% Gulfmark Offshore Inc *** 0.03% Hess Corp 0.14% Hornbeck Offshore Services Inc *** 0.18% McDermott International Inc *** 0.02% McMoran Exploration Co *** 0.04% Murphy Oil Corp 0.14% See Accompanying Notes to Financial Statements. 27 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Newfield Expl Co *** 0.05% Oceaneering International Inc 0.03% Penn Va Corp 0.01% Petroleum Development Corp *** 0.03% Range Resources Corp 0.09% Swift Energy Co *** 0.06% Teekay Corp 0.03% Tetra Technologies Inc*** 0.03% Tidewater Inc 0.05% W&T Offshore Inc 0.02% Walter Energy 0.05% Whiting Petroleum Corp *** 0.06% Total Energy 2.52% Financials Affiliated Managers Group Inc *** 0.11% Allstate Corp 0.07% Assurant Inc 0.55% Bank Of America Corp 0.02% CB Richard Ellis Group Inc Cl A *** 0.11% Chubb Corp 0.09% Corelogic *** 0.11% East-West Bancorp Inc 0.03% Eaton Vance Corp 0.15% FNB Corp 0.00% Forest City Enterprises Inc Cl A 0.10% Intercontinental Exchange *** 0.18% J.P. Morgan Chase & Co 0.06% Janus Capital Group Inc 0.01% Jefferies Group Inc 0.05% Jones Lang Lasalle Inc 0.02% Knight Capital Group Inc *** 0.19% Legg Mason Inc 0.03% M & T Bank Corp 0.01% Metlife Inc 0.04% Moody's Corp 0.09% Morgan Stanley 0.02% National Financial Partners Co 0.02% Peoples United Financial Inc 0.06% The Hanover Insurance Group 0.32% UMB Financial Corp 0.08% Wintrust Financial Corp 0.03% Total Financials 2.55% See Accompanying Notes to Financial Statements. 28 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Health Care Allergan Inc 86 0.01% Allscripts Healthcare Solution *** 0.30% Biomarin Pharmaceutical Inc *** 0.28% Bristol Myers Squibb Co 0.68% Catalyst Health Solutions Inc *** 0.04% Celgene Corp *** 0.43% Cepheid Inc *** 0.26% Cerner Corp *** 0.39% Coventry Health Care Inc *** 0.06% Cyberonics Inc *** 0.02% Dentsply International Inc 0.05% Dexcom Inc *** 0.03% Exelixis Inc *** 0.01% Hill-Rom Holdings 0.00% Intermune Inc *** 0.06% Life Technologies Corporation *** 0.21% Lifepoint Hospitals Inc *** 0.62% Momenta Pharm *** 0.02% Pharmasset Inc *** 0.01% Theravance *** 0.09% Wright Medical Group Inc *** 0.65% Total Health Care 4.22% Industrials AAR Corp 0.09% ABM Industries Inc 0.05% Actuant Corp 0.06% Alexander & Baldwin Inc 0.01% Applied Industrial Technologies Inc 0.03% Atlas Air Worldwide Holdings Inc *** 0.05% Avis Budget Group *** 0.01% Brady Corp Cl A 0.16% Briggs & Stratton Corp 0.01% Caterpillar Inc 0.13% Clarcor Inc 0.07% Con-Way Inc 0.00% Corrections Corp Amererica *** 0.55% Curtiss Wright Corp 0.05% EnPro Industries Inc *** 0.01% Fedex Corp 0.08% FTI Consulting Inc *** 0.30% General Cable Corp *** 0.02% See Accompanying Notes to Financial Statements. 29 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Granite Construction Inc 0.08% Harsco Corp 0.01% HNI Corp 0.27% Insituform Technologies Inc Cl A *** 0.02% Kaydon Corp 0.04% Korn / Ferry International *** 0.01% Manitowoc Inc 0.03% Meritor Inc *** 0.02% Middleby Corp *** 0.06% Nordson Corp 0.01% Paccar Inc 0.07% Pall Corp 0.11% Quanta Services Inc *** 0.05% Robert Half International Inc 0.03% Rockwell Collins Inc 0.38% RSC Holdings Inc *** 0.02% Southwest Airlines Co 0.10% Sykes Enterprises Inc *** 0.02% Terex Corp *** 0.04% United Rentals Inc *** 0.04% Waste Management Inc 0.15% Total Industrials 3.24% Information Technology Activision Blizzard Inc 0.29% Acxiom Corp 0.15% Advanced Energy Industries Inc *** 0.01% Advanced Micro Devices Inc *** 0.04% Avnet Inc *** 0.28% Benchmark Electrs Inc *** 0.23% Blue Coat Systems Inc. *** 0.03% Brightpoint Inc *** 0.16% Brooks Automation Inc 0.00% Cadence Design Systems Inc *** 0.16% Cavium Inc *** 0.06% Cisco Systems Inc 0.10% Cognex Corp 0.01% Cognizant Technology Solutions Cl A *** 0.10% Coherent Inc *** 0.03% Diebold Inc 0.19% Emulex Corp *** 0.00% Factset Research Systems Inc 0.13% Henry Jack & Associates Inc 0.12% iGATE Corp 0.01% See Accompanying Notes to Financial Statements. 30 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Infinera Corp *** 0.13% Integrated Device Technology Inc *** 0.01% Intuit 0.37% Jabil Circuit Inc 0.14% JDS Uniphase Corp *** 0.01% Kemet Corp *** 0.01% KLA-Tencor Corp 0.22% Maxim Integrated Products Inc 0.04% Microsemi Corp *** 0.12% Monolithic Power *** 0.03% Monster Worldwide Inc *** 0.02% Neustar Inc Cl A *** 0.20% Nuance Communications Inc *** 0.41% PMC-Sierra Inc *** 0.10% Power Integrations Inc 0.04% Progress Software Corp *** 0.06% Quest Software Inc *** 0.02% Rambus Inc *** 0.56% Red Hat Inc *** 0.45% RF Micro Devices Inc *** 0.27% Rightnow Technologies Inc *** 0.01% Riverbed Tech Inc *** 0.03% Sandisk Corp *** 0.18% Sanmina-Sci Corp *** 0.01% Silicon Laboratories Inc *** 0.00% Sycamore Networks Inc *** 0.02% Synnex Corp *** 0.14% Synopsys Inc*** 0.15% Take-Two Interactive Software *** 0.38% Tivo Inc *** 0.09% Ultratech Inc *** 0.02% Yahoo Inc *** 0.33% Total Information Technology 6.67% Materials Airgas Inc 0.13% AK Steel Holding Corp 0.01% Ashland Inc 0.11% Buckeye Technologies Inc 0.07% Cabot Corp 0.02% Carpenter Technology Corp 0.03% Century Aluminum Co *** 0.07% CF Industries Holdings Inc 86 0.01% Commercial Metals Co 0.06% See Accompanying Notes to Financial Statements. 31 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Compass Minerals International Inc 0.05% Ferro Corp 0.03% Fuller H B Co 0.10% Greif Inc Cl A 0.04% International Paper Co 0.15% Louisiana-Pac Corp 0.03% Meadwestvaco Corp 0.10% Newmont Mining Corp 0.49% Nucor Corp 0.15% Packaging Corp 0.07% Reliance Steel & Aluminum Co 0.02% RPM Inc 0.09% RTI International Metals Inc *** 0.05% Schnitzer Steel Industries Inc Cl A 0.06% Sigma-Aldrich Corp 0.05% Titanium Metals Corp 0.04% Valspar Corp 0.29% Worthington Industries Inc 0.12% Total Materials 2.44% Telecommunication Services Abovenet Inc *** 0.03% American Tower *** 0.48% Metropcs Communications Inc *** 0.02% TW Telecom Inc Cl A *** 0.06% Total Telecommunication Services 0.59% Utilities Duke Energy Corp 0.71% Edison International 0.18% Entergy Corp 0.70% PG&E Corp 0.27% Public Service Enterprise Group 0.39% Scana Corp 0.03% Xcel Energy Inc 0.18% Total Utilities 2.46% Total Common Stocks (United States) (proceeds - $41,455,753) 30.34% See Accompanying Notes to Financial Statements. 32 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Shares Value ($) % of Net Asset Value Common Stocks (Non-United States) Argentina Financials Grupo Financiero Galicia Sa B Adr 0.00% Total Financials 0.00% Bermuda Energy Nabors Industries Ltd *** 0.06% Total Energy 0.06% Brazil Consumer Staples Cia De Bebidas Das Americas-Am Adr 0.12% Total Consumer Staples 0.12% Financials Banco Bradesco Sa Brad Adr 0.11% Itau Unibanco Holding S.A. 0.05% Total Financials 0.16% Industrials Embraer SA Adr 0.18% Total Industrials 0.18% Materials Companhia Siderurgica Nacional Adr 0.03% Gerdau Sa Cosg Adr 0.03% Vale S.A Adr 0.06% Total Materials 0.12% Total Brazil 0.58% Canada Consumer Staples Cott Corp*** 0.01% Total Consumer Staples 0.01% See Accompanying Notes to Financial Statements. 33 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Energy Candian Natural 0.14% Pengrowth Energy Corp 0.04% Penn West Petroleum Ltd 0.03% Suncor Energy Inc 0.11% Ultra Petroleum Corp *** 0.04% Total Energy 0.36% Information Technology Celestica Inc Cad Sub Vtg *** 0.05% Research In Motion *** 0.03% Total Information Technology 0.08% Total Canada 0.45% France Health Care Sanofi-Aventis Adr 0.05% Total Health Care 0.05% Telecommunication Services Mobile Telesystems OJSC Adr 0.07% Total Telecommunication Services 0.07% Total France 0.12% Great Britain Energy BP Amoco Plc Adr 0.05% Ensco International Inc Adr 0.08% Total Energy 0.13% Health Care Glaxo Smithkline Spons Plc Adr 0.06% Total Health Care 0.06% Materials BHP Billiton Plc Adr 0.05% Total Materials 0.05% Total Great Britain 0.24% See Accompanying Notes to Financial Statements. 34 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Greece Industrials Diana Shipping Inc 0.13% Total Industrials 0.13% Hong Kong Energy CNOOC Ltd Adr 0.11% Total Energy 0.11% Ireland Industrials Cooper Industries Ltd 0.07% Ryanair Holdings Plc Adr 0.04% Total Industrials 0.11% Materials CRH Plc Adr 0.03% Total Materials 0.03% Total Ireland 0.14% Israel Health Care Teva Pharmaceutical 0.09% Total Health Care 0.09% Information Technology Mellanox Technologies Ltd *** 0.03% Radware Ltd *** 0.01% Total Information Technology 0.04% Total Israel 0.13% Italy Telecommunication Services Telecom Italia S P Anew Spon Adr Ord 0.00% Total Telecommunication Services 0.00% Japan Consumer Discretionary Ahresty 0.00% Aichi Machine Ind 0.00% See Accompanying Notes to Financial Statements. 35 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Akebono Brake Ind 0.01% Alpine Elec 0.01% Aoyama Trading 0.01% Askul Corporation 0.05% Autobacs Seven 0.01% Best Denki 0.01% Canon Marketing 0.02% Casio Computer 0.01% Chofu Seisakusho 0.00% Dentsu 0.08% Doshisha 0.00% Edion 0.11% Exedy 0.01% Fcc 0.03% Foster Electric 0.03% Hakuhodo Dy 0.13% Hikari Tsushin 0.01% HIS 0.13% Hitachi Koki 0.00% Ichikoh Industrial 0.00% Imasen Electric 0.00% Japan Wool Textile 0.01% Kasai Kogyo 0.01% Kimoto 0.01% Komeri 0.06% Mazda Motor 0.02% Mitsuba 0.01% Mizuno 0.02% NGK Spark Plug 0.08% Nidec Copal Corp 0.02% Nissan Motor 0.14% Nissan Shatai 0.06% Nissen Hd 0.00% NOK 0.04% Ohsho Food Services 0.00% Panasonic Corp Adr 0.01% Panasonic Corporation 0.01% PGM Hd 3 0.00% Point 0.03% Press Kogyo 0.00% Renown 0.00% Right on 0.01% Rinnai 0.04% Sanden 0.02% See Accompanying Notes to Financial Statements. 36 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Sangetsu 0.00% Sanoh Industrial 0.00% Sanyo Shokai 0.00% Seiren 0.00% Sekisui House 0.31% Sharp 0.31% Sony 0.09% Stanley Electric 0.17% Suzuki Motor 0.30% T-Gaia Corporation 2 0.00% Takata 0.01% TBK 0.00% Toei 0.03% Tokai Rika 0.02% Tokai Rubber 0.00% Tokyo Dome 0.09% Toyo Tire&Rubber 0.01% Toyoda Gosei 0.12% Toyota Boshoku 0.10% Toyota Motor 0.23% TS Tech Co Ltd 0.05% U-Shin 0.05% Universal Entertainment Corporation 0.00% Yamaha 0.10% Yokohama Reito 0.00% Total Consumer Discretionary 3.25% Consumer Staples Aderans 0.00% Aeon 0.31% Coca Cola Central 0.00% Fancl 0.00% House Foods 0.00% Kato Sangyo 0.01% Kikkoman 0.23% Kirin Holdings 0.12% Lion 0.01% Nihon Chouzai 60 0.00% Nippon Suisan 0.01% Pigeon 0.02% Takara Holdings 0.14% Total Consumer Staples 0.85% See Accompanying Notes to Financial Statements. 37 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Energy Aoc Holdings 0.07% Cosmo Oil 0.08% Itochu Enex 0.00% Japan Petroleum 0.01% Kanto Nat Gas Dev 0.01% Modec 0.05% Total Energy 0.22% Financials Aeon Mall 0.12% Aichi Bank 0.01% Akita Bank 0.00% Bank Of Hiroshima 0.10% Bank Of Ryukyus 0.00% Chiba Bk 0.01% Credit Saison 0.07% Daiwa Sec Grp Inc 0.20% Fukui Bank 0.00% Fukuoka Financial Group 0.02% Hachijuni Bank 0.04% Heiwa Real Estate 0.01% Hokkoku Bank 0.01% Hyakujushi Bank 0.02% Iida Home 0.01% J Trust 0.06% JACCS 0.00% Jafco 0.03% Kabu Com Securities 0.02% Marusan Securities 0.00% Matsui Securities 0.07% Mitsui Fudosan 0.01% Monex Group Inc 0.05% Nagoya Bank 0.00% Nanto Bank 0.01% Nomura Holdings 0.09% Ogaki Kyoritsu Bank 0.01% Okasan Securities Group Inc 0.00% Sbi Holdings 0.03% Shiga Bank 0.03% Shikoku Bank 0.02% TOC 0.00% Tokai Tokyo Financial Hds 0.01% Tokio Marine Holdings 0.07% Tokyo Tatemono 0.10% See Accompanying Notes to Financial Statements. 38 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Tokyu Livable Inc 0.00% Tosei 9 0.00% Tsukuba Bank 0.03% Yamaguchi Financial 0.06% Total Financials 1.32% Health Care Alfresa Holdings 0.10% Aska Pharma 0.01% Daiichi Sankyo 0.01% Hisamitsu Pharmaceutical 0.09% Kissei Pharmaceutical 0.02% Kyowa Hakko Kirin Co Ltd 0.34% Medipal Holdings 0.14% Nichii Gakkan 0.07% Nikkiso 0.02% Nipro 0.01% Sosei Group 6 0.01% Suzuken 0.11% Torii Pharmaceutical 0.00% Total Health Care 0.93% Industrials Amada 0.07% Amano 0.03% Asahi Glass 0.06% Bunka Shutter 0.01% Chudenko 0.02% CKD 0.02% Comsys Holdings 0.03% Dai Nippon Prtg 0.13% Daifuku 0.01% Daihen 0.10% Daikin Industries 0.17% Daiseki 0.02% Denyo 0.00% Ebara 0.07% Fujitec 0.01% Fukuyama Trans 0.01% Futaba 0.03% Glory 0.04% GS Yuasa 0.04% Hanwa 0.11% Hino Motors 0.07% See Accompanying Notes to Financial Statements. 39 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Hitachi Cable 0.02% Hitachi Cm 0.12% Iino Kaiunkaisha 0.01% Inaba Denkisangyo 0.01% Iseki 0.01% Iwatani Int'L 0.01% Japan Airport Term 0.04% Japan Steel Works 0.04% JS Group 0.03% Kajima 0.00% Kandenko 0.09% Kinden 0.10% Kokuyo 0.02% Komaihaltec 0.01% Komatsu 0.05% Komori 0.04% Kurita Water Industrial 0.29% Kuroda Electric 0.04% Kyowa Exeo 0.07% Mabuchi Motor 0.05% Maeda Road Construction 0.01% Maruyama Manufacturing 0.00% Mitsubishi Kakoki 0.00% Mitsui Engineering &Shipbuilding 0.04% Mitsui Osk Line 0.09% Miura 0.01% Moshi Moshi 0.00% Namura Shipbuild 0.00% Nankai Electric Railway 0.01% NGK Insulators 0.06% Nidec 0.12% Nippo Corporation 0.01% Nippon Carbon 0.00% Nippon Konpo Unyu 0.02% Nippon Sharyo 0.00% Nippon Signal 0.04% Nippon Yusen 0.06% Nisshinbo Holdings 0.13% Nitto Boseki 0.15% Nitto Elec Works 0.01% Noritake 0.02% NPN Densetsu Kgyo 0.02% Okamura 0.02% Organo 0.02% See Accompanying Notes to Financial Statements. 40 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Park24 0.07% Ryobi 0.01% S'Tomo Precision 0.04% Sanki Engineering 0.01% Sato Holdings 0.00% Seino Holding 0.14% Senko 0.01% Shinmaywa 0.01% SMC 0.09% Sodick 0.01% Tadano 0.08% Taihei Kogyo 0.01% Taisei 0.06% Takara Standard 0.01% Takasago Termal 0.03% Takeuchi Manufacturing 0.01% Toda 0.04% Toko Electric 0.02% Tokyu 0.30% Toshiba Plant Systems 0.02% Toto 0.07% Toyo Engineering 0.01% Toyo Tanso 0.01% Toyota Tsusho 0.27% Tsubakimoto Chain 0.02% Ushio 0.15% Weathernews 0.01% Yamato Holdings 0.30% Yamazen 0.00% Yokogawa Bridge Holdings Corp 0.02% Yushin Precision 0.00% Total Industrials 4.77% Information Technology Arisawa Manufacturing 0.00% CMK 0.08% Daishinku 0.01% Dts Corporation 0.00% Eizo Nanao 0.09% Elpida Memory 0.04% Fujitsu 0.11% Hitachi High-Tech 0.13% Hitachi Kokusai Electric 0.04% Hoshiden 0.01% See Accompanying Notes to Financial Statements. 41 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Hoya 0.27% Icom 0.01% Internet Initiative 3 0.01% Itochu Techno-Solutions 0.18% Kaga Electronics 0.00% Konica Minolta Holdings 0.12% Micronics Japan 0.01% Mimasu Semiconductor 0.01% Mitsui High-Tec 0.00% Mitsumi Electric 0.03% Nihon Dempa Kogyo 0.01% Nihon Unisys 0.04% Nintendo 0.06% Nippon Electric Glass 0.06% OBIC 0.05% Omron 0.07% Otsuka Shokai 0.05% Panasonic Electric Works Sunx 0.00% Rohm 0.04% Ryosan 0.02% Ryoyo Electro 0.00% Sansin Electrics 0.02% Shimadzu 0.03% Shindengen Electric 0.01% Shinkawa 0.03% Shinko Shoji 0.00% SMK 0.02% Sumida Corp 0.02% Systena 17 0.01% Tokyo Electronic 0.08% Toshiba 0.02% Toshiba Tec 0.01% Trans Cosmos 0.00% Ulvac 0.02% Uniden 0.06% Wacom 79 0.07% Wellnet 12 0.01% Y.A.C 0.00% Yokogawa Electric 0.29% Total Information Technology 2.25% Materials Adeka 0.01% Aichi Steel 0.04% See Accompanying Notes to Financial Statements. 42 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Air Water 0.08% Daicel Corp 0.03% Daiken 0.00% Dainichiseika 0.02% Daio Paper 0.03% Denki Kagakukogyo 0.11% DIC 0.09% Fujimi 0.03% Furukawa Sky Alm 0.03% Godo Steel 0.01% Hodogaya Chemical 0.01% JFE Holdings 0.15% JSR 0.13% Kaneka 0.02% Kansai Paint 0.21% Kobe Steel 0.03% Kumiai Chemical Industrial 0.01% Kurimoto 0.00% Kyoei Steel 0.12% Mitsubishi Gas Chemical 0.05% Neturen 0.00% Nippon Denko 0.04% Nippon Paint 0.04% Nitto Denko 0.09% NOF 0.08% NPN Synthetic Chemical 0.00% Okura Industrial 0.01% Osaka Titanium Technologies 0.07% Pacific Metals 0.02% Rengo 0.01% Sakai Chemical Industrial 0.03% Sanyo Sp Steel 0.03% Sekisui Plastics 0.01% Shin-Etsu Chemical 0.02% Shin-Etsu Polymer 0.01% Showa Denko 0.04% Taiyo Hd 0.00% Takasago International 0.00% Teijin 0.04% Toho Titanium 0.03% Toho Zinc 0.01% Tokyo Ohka Kogyo 0.08% Tokyo Steel Manufacturing 0.10% Yamato Kogyo 0.15% See Accompanying Notes to Financial Statements. 43 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Yodogawa Steel 0.02% Total Materials 2.14% Utilities Chugoku Ele 0.08% Saibu Gas 0.00% Shikoku Ele 0.30% Tohoku Electric 0.01% Total Utilities 0.39% Total Japan 16.12% Luxembourg Energy Tenaris S A Adr 0.03% Total Energy 0.03% Materials Arcelor Mittal N.V. Rotterdam Cl A Adr 0.01% Total Materials 0.01% Total Luxembourg 0.04% Mexico Telecommunication Services America Movil Sab De Cv 0.07% Total Telecommunication Services 0.07% Netherlands Industrials Aercap Holdings *** 0.01% CNH Global N.V. 0.01% Royal Philips Electronics Nv Adr 0.08% Total Industrials 0.10% Information Technology Stmicroelectronics Nv Adr 0.11% Total Information Technology 0.11% Total Netherlands 0.21% See Accompanying Notes to Financial Statements. 44 THE CAMPBELL MULTI-STRATEGY TRUST COMPLETE SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (UNAUDITED) Panama Consumer Discretionary Carnival Corp 0.02% Total Consumer Discretionary 0.02% People's Republic Of China Energy China Petroleum & Chemical -Adr 0.07% Total Energy 0.07% South Africa Energy Sasol Ltd Adr 0.20% Total Energy 0.20% Materials Gold Fields Ltd Adr 0.20% Total Materials 0.20% Total South Africa 0.40% Switzerland Energy Noble Corporation 0.03% Transocean Ltd 0.02% Total Energy 0.05% Financials UBS *** 0.03% Total Financials 0.03% Industrials Foster Wheeler Ltd *** 0.02% Total Industrials 0.02% Total Switzerland 0.10% Total Common Stocks (Non-United States) (proceeds - $25,072,049) 18.99% Total investment securities sold short (proceeds - $66,527,802) 49.33% * Non-income producing security. ** Pledged as collateral for the trading of forward currency contracts. *** Security did not pay a dividend during the previous twelve months. Adr American Depository Receipt. RBS The Royal Bank of Scotland. See Accompanying Notes to Financial Statements. 45 NOTES TO THE SCHEDULE OF INVESTMENTS (Unaudited) Note 1. PORTFOLIO VALUATION A. Futures and Forward Currency Contracts Investment transactions are accounted for on the trade date.Gains or losses are realized when contracts are liquidated.Net unrealized gains or losses on open contracts (the difference between contract purchase price and market price) are reflected in the statement of assets and liabilities.The market value of futures contracts is determined by various futures exchanges, and reflects the settlement price for each contract as of the close of business of the last business day of the reporting period.The market value of forward currency contracts is extrapolated on a forward basis from the spot prices quoted as of 3:00 P.M. (E.T.) of the last business day of the reporting period.Any change in net unrealized gain or loss from the preceding period is reported in the statement of operations.Brokerage commissions include other trading fees and are charged to expense when contracts are opened. B. Investment Securities Securities listed or quoted on an exchange and national market issues traded in the over-the-counter market are valued at the last reported sales price on the valuation date.Securities transactions are recorded on the trade date.Realized gains and losses from security transactions are determined using the identified cost method.Any change in net unrealized gain or loss from the preceding period is reported in the statement of operations. Brokerage commissions are recorded on the accrual basis and are reflected as an adjustment to cost or proceeds at the time of the transaction.Other securities brokerage fees and stock loan fees are recorded on the accrual basis.Dividends are recorded on the ex-dividend date.Interest is recorded on the accrual basis.U.S. government securities are stated at cost plus accrued interest, which approximates market value. The Trust's trading in Japanese securities is completed each day prior to the close of business in the United States (U.S.) markets. These securities are valued based on the last reported sales price of the Japanese exchanges. Events may occur subsequent to the valuation of the Japanese securities that may not be reflected in the net asset value of the Trust which is calculated as of the U.S. close of business. If events occur during such period and are deemed material to the net asset value of the Trust by the Investment Adviser, those securities may be valued at fair value as determined in good faith by the Investment Adviser. C. Foreign Currency Transactions The Trust’s functional currency is the U.S. dollar; however, it transacts business in currencies other than the U.S. dollar. Assets and liabilities denominated in currencies other than the U.S. dollar are translated into U.S. dollars at the rates in effect at the date of the statement of assets and liabilities. Income and expense items denominated in currencies other than the U.S. dollar are translated into U.S. dollars at the rates in effect during the period.Gains and losses resulting from the translation to U.S. dollars are reported in income. 46 NOTES TO THE SCHEDULE OF INVESTMENTS (Unaudited) D. Financial Accounting Standards Codification 820 ASC 820, Fair Value Measurement and Disclosures, provides guidance for determining fair value and requires increased disclosure regarding the inputs to valuation techniques used to measure fair value. ASC 820 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. ASC 820 establishes a fair value hierarchy which prioritizes the inputs to valuation techniques used to measure fair value into three broad levels. The fair value hierarchy gives the highest priority to quoted prices (unadjusted) in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). Level 1 inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities that the Trust has the ability to access at the measurement date. An active market for the asset or liability is a market in which transactions for the asset or liability occur with sufficient frequency and volume to provide pricing information on an ongoing basis. The value of the Trust's exchange traded futures contracts and common stocks fall in this category. Level 2 inputs are inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. This category includes forward currency contracts that the Trust values using models or other valuation methodologies derived from observable market data. This category also includes United States Treasury Securities. Level 3 inputs are unobservable inputs for an asset or liability (including the Trust's own assumptions in determining the fair value of investments). Unobservable inputs shall be used to measure fair value to the extent that observable inputs are not available, thereby allowing for situations in which there is little, if any, market activity for the asset or liability at the measurement date. As of and for the nine-month period ended September 30, 2011, the Trust did not have any Level 3 assets or liabilities. 47 NOTES TO THE SCHEDULE OF INVESTMENTS (Unaudited) The following table sets forth by level within the fair value heirarchy the Trust's investments accounted for at fair value on a reoccurring basis as of September 30, 2011. Fair Value at September 30, 2011 Description* Level 1 Level 2 Level 3 Total Assets Common Stocks $ $ 0 $ 0 $ U.S. Government Securities 0 0 Exchange traded futures contracts Agricultural 0 0 Energy 0 0 Long-term interest rates 0 0 Metals 0 0 Short-term interest rates 0 0 Stock indices 0 0 Forward currency contracts 0 0 Total Assets $ $ $ 0 $ Liabilities Common Stocks $ ) $ 0 $ 0 $ ) Exchange traded futures contracts Agricultural ) 0 0 (452,186 ) Energy ) 0 0 ) Long-term interest rates ) 0 0 ) Metals ) 0 0 ) Short-term interest rates ) 0 0 ) Stock indices ) 0 0 ) Forward currency contracts 0 ) 0 ) Total Liabilities $ ) $ ) $ 0 $ ) * See the Complete Schedule of Investments for additional detail categorization. 48 NOTES TO THE SCHEDULE OF INVESTMENTS (Unaudited) Note 2. INVESTMENTS The U.S. federal income tax basis of the Trusts investment at September 30, 2011 was as follows: Investment securities $ Securities sold short $ ) Open forward currency contract $ ) Open futures contracts $ ) The U.S. federal income tax basis of the Trust’s investments are substantially similar to their fair values under generally accepted accounting principles in the United States of America as the Trust has made certain tax elections to mark such securities to market value.Net unrealized depreciation for federal income tax purposes was $1,342,391 (gross unrealized appreciation was $5,578,286 and gross unrealized depreciation was $6,920,677). 49 Item 2. Controls and Procedures a) The registrant’s principle executive and principal financial officer, or persons performing similar functions, have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “1940 Act”) (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of the report that includes the disclosure require by this paragraph, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(b)). b) There were no changes in the registrant’s internal control over financial reporting (as defined in rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3. Exhibits The certifications required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are attached hereto. 50 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant The Campbell Multi-Strategy Trust By /s/ Gregory T. Donovan Gregory T. Donovan, Chief Financial Officer Date November 29, 2011 Pursuant to the requirements of the Securities and Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Stephen C. Roussin Stephen C. Roussin, Chief Executive Officer Date November 29, 2011 By /s/ Gregory T. Donovan Gregory T. Donovan, Chief Financial Officer Date November 29, 2011 51
